The master's report is modified by reducing the amount to be allowed the receiver, for compensation for services for three years and fourteen days, ending January 1, 1877, to $16,000, and the report, as so modified is confirmed. The court allows the master $1,000 for his services. The court is of the opinion that $500 would have been ample compensation for such services as the master was expected to perform. He was not appointed to do the work of an expert, or detective accountant, but to examine judicially as a master, and report on the matters committed to him by the decree. Of course, if in his examination he had found anything suspicious, which, however, he did not, it might have been proper for him to apply to the court for authority to employ an accountant. The master, however, acting under a misapprehension, performed this labor, though apparently unnecessary, himself, and as he seems to have acted honestly, and as his labor was quite severe, the court has come to the conclusion, though somewhat reluctantly, *Page 499 
to allow him for it, at the rate at which it could have been procured from a competent accountant.
Order accordingly.